Citation Nr: 1642330	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO. 05-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In the March 2005 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing) before a Veterans Law Judge. The Veteran was scheduled for Travel Board hearings in November 2005 and July 2006; however, the Veteran did not attend either scheduled hearing. As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

In April 2013, the Board denied the claim of entitlement to service connection for a seizure disorder, which the Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). In an April 2014 Joint Motion for Remand (JMR), the Court vacated the April 2013 Board decision and remanded the case to the Board for adjudication consistent with the Court's order. 

In October 2014 and December 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In the December 2015 Remand, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. This issue has not been adjudicated by the AOJ. 
Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action. 38 C.F.R. 19.9 (b) (2015).


FINDINGS OF FACT

1. The Veteran has a disability manifested by recurrent seizures requiring use of continuous medication for control. 

2. The Veteran's seizure disorder did not manifest during service and is not otherwise etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in October 2002, prior to the initial adjudication of the claim in February 2003. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The October 2002 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment and personnel records, post-service VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports from August 2009 and August 2012, a November 2009 addendum medical opinion, and the Veteran's statements. 

The Veteran was afforded VA examinations in August 2009 and August 2012, and an addendum medical opinion was obtained in November 2009. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As indicated by the April 2014 JMR and the October 2014 Board Remand, the medical opinion evidence then of record was insufficient. First, the medical evidence did not contain a medical opinion from an "appropriate specialist" as specifically requested by the Board in the July 2012 Remand. Second, the August 2012 VA examiner did not address lay statements provided by the Veteran's family members as specifically requested by the Board in the July 2012 Remand. Third, the medical evidence did not adequately address whether the Veteran's disability should be considered as a residual of a TBI. Accordingly, new VA examinations and opinions from appropriate specialists were requested. 

Following the October 2014 Remand, the AOJ scheduled the Veteran for VA examinations in January 2015; however, the Veteran did not report for the examinations. In December 2015, the Board found it unclear whether the Veteran was properly notified of the VA examinations as there was no record of any notice to the Veteran contained in the electronic claims file, and remanded the case for rescheduling of the VA examinations. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

The Veteran was subsequently scheduled for VA examinations in January 2016; however, the Veteran failed to respond to a letter issued by the VA Medical Center (VAMC) in Memphis, Tennessee, advising him that the examinations were being scheduled. See February 2016 Correspondence. While the scheduling letters sent by the Memphis VAMC are not of record, the February 2016 correspondence from the AOJ informed the Veteran that if he intended to attend the VA examinations, he should advise the AOJ as such so that the Memphis VAMC could reschedule the examinations. To date, the Veteran has not responded to the February 2016 correspondence. See generally Kyhn v. Shinseki, 24 Vet. App. 228 (2011) regarding the presumption of administrative regularity attached to the notification procedures for scheduled examinations. 

The record contains no indication that the Veteran was not properly notified of the scheduled VA examinations either by the Memphis VAMC or the AOJ. The electronic claims file contains no record of returned mail marked as undeliverable. The recent correspondences of record sent to the Veteran, including the February 2016 correspondence, were addressed to the same address, a post office box, as provided by the Veteran in his last written correspondence to VA in February 2013. Neither the Veteran nor his representative have indicated that the Veteran was not properly notified of the scheduled examinations. 

In contrast, in March 2016, the Veteran contacted VA regarding a missing pension payment check. According to an email correspondence of record between two VA employees, the "Veteran state[d] that his payment was not in his PO Box when he checked it for the month of March." The Veteran's address as listed on the VA Form 27-0820d, Report of Non-Receipt of Payment, is the same address as provided by the Veteran in his last written correspondence and as listed on recent correspondences, including the February 2016 correspondence. Further, on the VA Form 27-0820d, the VA employee noted no change in the Veteran's current address. 

The duty to assist is not a one-way street; a veteran is obliged to cooperate in the development of a pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination. See Olson v. Principi, 3 Vet. App. 480 (1992). Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326. When a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655

There is no evidence that indicates that the Veteran's failure to respond for the scheduled January 2016 VA examinations was due to a lack of advance notice, improper notice, or similar error on the part of VA. Instead, the evidence indicates that the Veteran's address was correct, the Veteran regularly received mail at his post office box address, and that the Veteran was able to contact VA as needed. The Veteran has not provided any good cause for declining to RSVP for the scheduled VA examinations, and VA has no further duty to provide the VA examinations or obtain additional medical opinions. Therefore, the Board will decide this matter based on the evidence of record as it currently is developed. 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Seizure Disorder

The Veteran contends that he developed a seizure disorder, manifested by periods of blackouts, as a result of a TBI that occurred during his active duty. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a current disability manifested by seizures. Following VA examination in August 2012, the VA examiner diagnosed a seizure disorder. The Veteran reported recurrent episodes of "black out spells," but denied convulsions, feelings of aura, tongue biting, hypersomnia, or incontinence. The VA examiner indicated that use of continuous medication is required for control of the Veteran's seizure disorder. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's seizure disorder manifested during service or is otherwise etiologically related to service. 

An October 1969 service treatment record reflects that the Veteran reported a loss of consciousness of one-to-two minutes following head trauma. The service clinician noted a contusion on the occipital region of the head, but that the Veteran denied headaches, was alert, and demonstrated intact cranial nerve function. The service clinician diagnosed mild head injury and noted the skull X-ray was negative for a fracture. 

A subsequent October 1969 service treatment record reflects that the Veteran reported experiencing headaches and blackout spells following the head injury five days prior. The service clinician noted that the Veteran felt "ok" but would experience headaches "particularly when he drinks."

The November 1969 service separation examination report reflects a normal neurological examination with no diagnoses or disabilities provided by the service physician. In the accompanying Report of Medical History form, the Veteran, while endorsing several symptoms, specifically denied a history or current symptoms of: dizziness or fainting spells; history of head injury; and epilepsy or fits. The Veteran reported an excessive drinking habit, which the service physician documented as drinking almost every day. 

A July 1977 VA treatment record reflects that the Veteran reported falling in the bath tub and striking his head, which resulted in a loss of consciousness of approximately one hour. The Veteran reported headaches, nausea, and impaired vision. An X-ray of the Veteran's skull was negative, indicating no skull fracture. In correspondence dated in 1987, the Veteran attributed this fall to a blackout spell due to the in-service head injury. 

VA treatment records dated in 1979 reflect the Veteran's complaints of headaches and dizziness. These records indicate an anxiety reaction as a likely diagnosis. 

An April 1980 VA treatment record reflects that the Veteran reported episodes of falling and loss of muscular control. Following examination, the VA physician indicated possible alcoholic neuropathy or cerebellar degeneration, and referred the Veteran for additional examination. 

An April 1980 VA psychiatric treatment record notes the Veteran's history of dizziness and loss of balance, which the VA clinician noted may be psychosomatic in nature. The VA clinician noted a history of heavy alcohol use. Following examination, the VA clinician indicated that the Veteran's symptoms may be indicative of a dysfunctional personality with somatic complaints, and referred the Veteran for further medical evaluation. 

A December 1980 VA treatment record reflects that the Veteran reported headaches and dizzy spells. The VA clinician noted probable drug abuse, probable hysterical personality, and dizzy spells of undetermined etiology. 

An additional 1980 VA treatment record reflects the Veteran's complaints of blackout spells, chest pain, and headaches. The Veteran reported that the blackout spells may include up to 30 minutes of unconsciousness; however, other times, he would remain conscious, but be unable to move. The VA physician noted alcohol and multiple drug abuse. 

In a September 1985 statement, the Veteran indicated that he experienced periodic blackouts, loss of balance, forgetfulness, and headaches. The Veteran indicated that these symptoms began during service after he sustained a head injury that resulted in a loss of consciousness after falling off a vehicle and landing on his head and neck. See also, e.g., December 1986 Statements; February 1987 Statement; September 1993 Statement; September 2002 Statement. 

In a September 1985 statement, the Veteran's mother indicated that the Veteran would often complain of headaches, leg pain, and of having blackout spells upon his discharge from active duty. See also December 1986 Statement. In a December 1986 statement, the Veteran's brother indicated similar symptoms as beginning upon the Veteran's discharge from active duty. 

A November 1985 VA neurology treatment record reflects that the Veteran reported then-current symptoms of headaches, which began during service, and dizzy spells, which began in 1980. The Veteran also reported a history of blackout spells that began during service and occur one-to-two times per week. The Veteran attributed all symptoms to being thrown from a vehicle. The VA physician noted history of drug and alcohol abuse, and syncope of unknown etiology. Following examination, the VA physician diagnosed probable muscle tension headaches. 

A June 1986 VA examination report reflects that the Veteran reported a history of syncopal episodes following a head injury sustained after falling from a vehicle during service. The Veteran reported an aura of heat and dizziness before each episode, but denied a movement disorder or seizure. The VA examiner diagnosed syncopal episodes and indicated that a seizure disorder should be ruled out with diagnostic testing; a contemporaneous electroencephalogram (EEG) and head computerized tomography (CT) scan were normal. Following examination, the VA examiner opined that "there is much psychogenic overlay in the Veteran's claim and complaints with possibility of a psychiatric disorder." 

Private emergency department records dated in June 1987 reflect that the Veteran was electrocuted during an on-the-job accident, which resulted in head and back injuries. Additional records from the SSA reflect that the Veteran reported being thrown up against a brick wall resulting in the back injury and loss of consciousness. The SSA records also reflect that the Veteran reported onset of syncopal episodes as occurring during his active duty. 

During a January 1988 Board hearing, the Veteran testified that during service he was thrown from a vehicle 15 to 20 feet into the air and landed on the ground, injuring his head and neck and resulting in a period of loss of consciousness. The Veteran reported constant headaches and recurrent blackouts since the initial in-service head injury. The Veteran reported currently taking an anti-seizure medication (Dilantin), which was recently prescribed by his physician. 

A May 1988 VA neurology consultation report reflects that the Veteran reported a history of blackout spells since the in-service head injury. The Veteran reported the first blackout occurred two days following the head injury and has recurred every few days since until he began taking anti-seizure medication in 1987, which reduced the frequency of blackouts to once a month. Following examination, the VA physician opined that the Veteran's "history and findings are most consistent [with] a diagnosis of hyperventilation syndrome. ... [A] seizure disorder is most unlikely [and] the improvement [with] Dilantin is probably a placebo effect since the [Veteran] thinks [and] has been told he has seizures." 

In June 1989, the Board denied entitlement to service connection for a disorder causing blackouts. In its decision, the Board found that the Veteran's in-service "blackouts were acute and transitory and resolved; no organic disorder causing blackouts ha[d] been demonstrated."

VA and private medical records dated between January 1989 and November 1990 reflect several emergency department treatment records for seizures due to medication non-compliance. These records reflect that the Veteran had been followed by the VA neurology service since 1987 due to chronic seizure disorder, and that the seizure disorder is, at least in part, related to prior head trauma. A January 1990 private EEG report reflects that the Veteran had a reported history of seizure activity; however, the EEG was normal.

During a February 1991 hearing at the Nashville RO, the Veteran testified that he experienced headaches and seizures. The Veteran indicated that he was diagnosed with seizures in 1987 following a workplace injury where he was electrocuted and thrown up against a brick wall. The Veteran indicated that he was prescribed Dilantin since the initial diagnosis, but continues to experience a seizure approximately once every two weeks. 

In a March 1998 statement, the Veteran's private physician indicated that the Veteran reported his seizures began subsequent to the in-service head injury and that he has been prescribed anti-seizure medications by VA physicians. The private physician indicated that "while a certain percentage of cases of new onset of epilepsy are indeed idiopathic, the high prevalence of antecedent trauma prior to the development of epilepsy in the young adult population warrants its consideration as the cause of his seizure disorder." While the physician indicated that he believed the Veteran was "trustworthy in his account," the physician noted "it is impossible ... to speculate as regards [to] the exact extent of [the Veteran's] head injury" since 30 years had passed since the in-service head trauma. See also October 1996 Statement. 

In June 1998, the same private physician, after reviewing certain service treatment records, opined that the Veteran experienced a mild head injury in October 1969 during service. The physician then affirmed his March 1998 opinion. See also October 2000 Statement. 

In April 1999, the Veteran's private physician completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance. In this form, the private physician provided a diagnosis of posttraumatic seizure disorder. 

Upon VA examination in August 2009, the Veteran reported that his seizures began following the in-service head injury, but he denied a loss of consciousness. The Veteran reported experienced greater than 10, but less than 100 seizures per year and was consistently taking his anti-seizure medication as prescribed. The VA examiner noted that the Veteran gave a convoluted history that was very difficult to interpret, which the VA examiner attributed to his paranoid schizophrenia. The VA examiner found no evidence in the claims file that the Veteran sustained a head injury during service to cause the seizure disorder. Notably, the VA examiner indicated that the Veteran himself reported that the injury was to his knee and resulted in no loss of consciousness. The VA examiner then opined that the reported in-service incident would be unlikely to cause the seizure disorder; however, he indicated that diagnostic imaging would aid in forming his opinion. 

In a November 2009 addendum opinion, the VA examiner indicated that a CT scan and EEG were performed in August 2009, and both diagnostic studies were normal. The VA examiner noted that the normal studies do not exclude the possibility of a seizure disorder; however, the CT scan did "not show any evidence of major head trauma with encephalomalacia that might predispose [one] to a seizure disorder." The VA examiner noted an October 1969 service treatment record that indicated a loss of consciousness for one-to-two minutes, but found this notation negative from a neurological standpoint. In conclusion, the VA examiner indicated that he found "no link between [the Veteran's] military service and his seizure disorder." 

Following VA examination in August 2012, the VA examiner opined that the Veteran's seizure disorder was less likely than not incurred in or caused by the claimed in-service injury. The VA examiner noted an October 1969 in-service blackout spell following a head injury with one-to-two minutes of loss of consciousness. However, the VA examiner indicated that, except for a notation of heavy habitual drinking, the November 1969 service separation medical examination was normal, as was the June 1986 VA examination and multiple diagnostic imaging studies, including the most recent studies performed in 2009. The VA examiner also identified the 1977 head injury with significant loss of consciousness as leading to the Veteran's blackout spells. The VA examiner concluded that the blackout spell noted in service was a one-time event with a normal subsequent examination. 

Given the above, the preponderance of the evidence is against a finding that the Veteran's seizure disorder manifested during, or is otherwise related to, his active service. Service treatment records reflect that the Veteran experienced a TBI during service and experienced headaches and blackout spells within five days of the in-service TBI. The Veteran contends that these blackout spells have recurred consistently since service separation and were early manifestations of his current seizure disorder. The Veteran also presented statements from relatives who report witnessing the Veteran losing consciousness of repeated occasions following service separation. 

Despite the Veteran's contentions, and those of his relatives, the evidence  establishes a diagnosis of a seizure disorder only as early as 1987. While a May 1988 VA neurology consultation report indicated that the diagnosis of seizure disorder was unlikely, the majority of medical evidence dates the diagnosis of a seizure disorder to 1987, which coincides with the Veteran being prescribed anti-seizure medication. While the onset of a disability does not necessarily correlate with the date of diagnosis, prior to 1987, the Veteran's symptoms of syncope, dizziness, and headaches were not attributed to a seizure disorder. These symptoms were attributed either to an unknown cause or to known causes other than a seizure disorder, including a psychological condition or the Veteran's drug and alcohol abuse. Additionally, the June 1986 VA examination report indicated that a seizure disorder was ruled out due to negative diagnostic testing. While the Veteran and his relatives described blackout spells during service and following service separation, there is no competent medical evidence indicating that the in-service blackout spell was an early manifestation of the current seizure disorder. The August 2012 VA examiner specifically opined that the blackout spell experienced by the Veteran during service was a one-time event that resolved without sequelae, and not related to his current seizure disorder. See also June 1989 Board Decision. Therefore, the preponderance of the evidence is against a finding that the Veteran's seizure disorder began during service. 

The preponderance of the evidence is also against a finding that the Veteran's seizure disorder is etiologically related to the in-service head injury. In several statements offered in support of the appeal, the Veteran's private physician opined that the Veteran's seizure disorder is likely the result of some antecedent head trauma. After reviewing some service treatment records, and noting that the Veteran's account of in-service trauma was trustworthy, the private physician indicated that the Veteran experienced a mild head injury during service. While the private physician specifically indicated that it was impossible to speculate regarding the exact extent and severity of in-service head injury, the most-favorable implication is that private physician's opinion is that the in-service head injury resulted in the subsequent seizure disorder.

In contrast to the private physician's opinion, both VA examiners opined that it was less likely than not that the Veteran's seizure disorder was related to his military service, including the in-service head injury. The August 2009 VA examiner, in the November 2009 addendum opinion, indicated that the documented one-to-two minutes loss of consciousness was not indicative of head trauma severe enough that would result in developing a seizure disorder. The VA examiner specifically noted an August 2009 CT scan that documented no evidence of major head trauma that might predispose the Veteran to a seizure disorder. Similarly, the August 2012 VA examiner indicated that the in-service head trauma and subsequent symptoms resolved with normal examinations upon separation from service and in June 1986. The VA examiner also noted multiple normal diagnostic imaging studies, including those performed in August 2009. 

In review of the conflicting medical opinions, the Board finds the opinions provided by the VA examiners are more probative than the opinion provided by the Veteran's private physician. The medical opinion provided by the Veteran's private physician was offered in connection with the physician's ongoing treatment of the Veteran, indicating a familiarity with the Veteran's condition. However, the physician specifically indicated that it was impossible to speculate regarding the exact extent and severity of in-service head injury. In addition, the private physician did not appear to consider evidence of post-service head injuries in rendering his opinion, notably the July 1977 and June 1987 head injuries. The July 1977 head injury resulted in a period of loss of consciousness of approximately one hour as reported by the Veteran. The June 1987 head injury resulted after the Veteran was electrocuted and thrown against a brick wall; soon after this workplace injury, the Veteran was diagnosed with a seizure disorder. As these two post-service head injuries were either more severe than the in-service head injury or more contemporaneous with the initial seizure disorder diagnosis, a lack of discussion of these injuries as possible etiological causes of the Veteran's seizure disorder lessens the probative value of the private physician's opinion. 

In contrast, both VA examiners considered additional etiological causes of the Veteran's seizure disorder in rendering their opinions. The August 2012 VA examiner specifically noted the July 1977 head injury with a significant period of loss of consciousness as the source of the Veteran's blackout spells. The August 2009 VA examiner even foreclosed a head injury as the source of the Veteran's seizure disorder, indicating that the August 2009 CT scan did not document any evidence of major head trauma that would have predisposed the Veteran to a seizure disorder. After considering both in-service and post-service etiological causes, both VA examiners opined that the Veteran's seizure disorder was unlikely related to the in-service head injury. Accordingly, the Board finds the VA examiners' opinions are based on a more comprehensive review of the Veteran's medical history; therefore, the Board finds the VA examiners' opinions to be more probative that the private medical opinion.

As discussed above, the April 2014 JMR and October 2014 Board Remand found the August 2012 VA examination and opinion insufficient because the examination was not performed by an "appropriate specialist," the examination was not performed in consideration of the seizure disorder as a residual of a TBI, and the opinion did address lay statements made by the Veteran's family. Accordingly, new VA examinations were requested; however, the Veteran has not cooperated with VA's attempts to schedule such examinations to correct the identified deficiencies. 
While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214 (2000); see also Hurd v. West, 13 Vet.App. 449 (2000) (the Veteran cannot passively wait for help from VA). 

However, to the extent that the August 2012 VA examiner did not specifically address the lay contentions of the Veteran's relatives, the VA examiner fully considered "similar statements" made by the Veteran. See April 2014 JMR p. 2. In this regard, the VA examiner fully considered that the Veteran had blackout spells since active duty, the same fact noted in the statements provided by the Veteran's family members; therefore, these statements are duplicative of statements by the Veteran that were specifically addressed by the VA examiner. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions or those of his relatives, neither the Veteran nor his relatives are competent to offer opinions as to the etiology of a seizure disorder due to the medical complexity of the matter involved. Seizure disorders require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his seizure disorder, the Board finds that the seizure disorder is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


